


NIKE, INC.


RESTRICTED STOCK AGREEMENT
(for Non-Employee Directors)



Pursuant to paragraph 7 of the 1990 Stock Incentive Plan (the “Plan”) of NIKE,
Inc., an Oregon corporation (the “Company”), and effective as of ______________
(the “Grant Date”), the Company hereby grants restricted stock to ______________
(the “Recipient”), subject to the terms and conditions of this agreement between
the Company and the Recipient (this “Agreement”). By accepting this restricted
stock grant, the Recipient agrees to all of the terms and conditions of this
Agreement. Capitalized terms not defined in this Agreement shall have the
meanings ascribed to them in the Plan.


1.    Grant of Restricted Stock. Subject to the terms and conditions of this
Agreement, the Company hereby grants to the Recipient ______________ shares of
Class B Common Stock of the Company (the “Restricted Shares”). The Restricted
Shares are subject to forfeiture to the Company as set forth in Section 3 below.


2.    Vesting.


2.1    Generally. All of the Restricted Shares shall initially be unvested, and
shall become 100% vested [To be used for a Non-Employee Director’s initial
award: on the first anniversary of the Grant Date] [To be used for all other
awards to Non-Employee Directors: on the date that is the earlier of (a) the
date of the first annual meeting of shareholders of the Company held after the
Grant Date and (b) the last day of the 12th full calendar month following the
Grant Date] (provided that the Recipient is employed by or in the service of the
Company on the vesting date). For purposes of this Agreement, the Recipient is
considered to be employed by or in the service of the Company if the Recipient
is employed by or in the service of the Company or any parent or subsidiary
corporation of the Company (an “Employer”).


2.2    Acceleration Upon Death or Disability. If the Recipient ceases to be
employed by or in the service of the Company as a result of death or physical
disability (within the meaning of Section 22(e)(3) of the Internal Revenue Code
of 1986, as amended), all of the Restricted Shares shall immediately vest.


2.3    Double Trigger Acceleration in Connection with a Change in Control. All
of the Restricted Shares shall immediately vest if a Change in Control (as
defined below) occurs and at any time after the Change in Control and on or
before the second anniversary of the Change in Control, the Recipient is removed
or is not re-elected as a director of the Company by the Company’s shareholders
without Cause (as defined below) or the Recipient resigns as a director of the
Company for Good Reason (as defined below). In addition, all of the Restricted
Shares shall vest immediately prior to the consummation of a Change in Control
if (a) the Recipient is removed or is not re-elected as a director of the
Company by the Company’s shareholders without Cause or the Recipient resigns as
a director of the Company for Good Reason after Shareholder Approval (as defined
below) but before the Change in Control and (b) the Change in Control occurs
within one year following the Recipient’s termination of service as a director.




--------------------------------------------------------------------------------





2.3.1    For purposes of this Agreement, a “Change in Control” of the Company
shall mean the occurrence of any of the following events:


(a)    At any time during a period of two consecutive years, individuals who at
the beginning of such period constituted the Board of Directors of the Company
(“Incumbent Directors”) shall cease for any reason to constitute at least a
majority thereof; provided, however, that the term “Incumbent Director” shall
also include each new director elected during such two-year period whose
nomination or election was approved by two-thirds of the Incumbent Directors
then in office;
(b)    At any time that the holders of the Class A Common Stock of the Company
have the right to elect (voting as a separate class) a majority of the members
of the Board of Directors of the Company, any “person” or “group” (within the
meaning of Sections 13(d) and 14(d)(2) of the Exchange Act) shall, as a result
of a tender or exchange offer, open market purchases or privately negotiated
purchases from anyone other than the Company, have become the beneficial owner
(within the meaning of Rule 13d-3 under the Exchange Act), directly or
indirectly, of more than fifty percent (50%) of the then outstanding Class A
Common Stock of the Company;
(c)    At any time after such time as the holders of the Class A Common Stock of
the Company cease to have the right to elect (voting as a separate class) a
majority of the members of the Board of Directors of the Company, any “person”
or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the Exchange
Act) shall, as a result of a tender or exchange offer, open market purchases or
privately negotiated purchases from anyone other than the Company, have become
the beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company ordinarily having the right
to vote for the election of directors (“Voting Securities”) representing thirty
percent (30%) or more of the combined voting power of the then outstanding
Voting Securities;
(d)    A consolidation, merger or plan of exchange involving the Company
(“Merger”) as a result of which the holders of outstanding Voting Securities
immediately prior to the Merger do not continue to hold at least 50% of the
combined voting power of the outstanding Voting Securities of the surviving
corporation or a parent corporation of the surviving corporation immediately
after the Merger, disregarding any Voting Securities issued to or retained by
such holders in respect of securities of any other party to the Merger; or
(e)    A sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company.
2.3.2    For purposes of this Agreement, “Shareholder Approval” shall mean
approval by the shareholders of the Company of a transaction, the consummation
of which would be a Change in Control.



2



--------------------------------------------------------------------------------



2.3.3    For purposes of this Agreement, “Cause” shall mean (a) the willful and
continued failure to perform substantially the Recipient’s duties as a director
of the Company (other than any such failure resulting from incapacity due to
physical or mental illness) after a demand for substantial performance is
delivered to the Recipient by the Company which specifically identifies the
manner in which the Company believes that the Recipient has not substantially
performed the Recipient’s duties, or (b) the willful engagement in illegal
conduct which is materially and demonstrably injurious to the Company. No act,
or failure to act, shall be considered “willful” if the Recipient reasonably
believed that the action or omission was in, or not opposed to, the best
interests of the Company.


2.3.4    For purposes of this Agreement, “Good Reason” shall mean:


(a)    the Company ceases to be a public company whose Class B Common Stock is
traded on the New York Stock Exchange or other comparable securities exchange,
(b)    the Board of Directors of the Company, any holder of more than fifty
percent (50%) of the then outstanding Class A Common Stock of the Company, or
any holder of Voting Securities representing thirty percent (30%) or more of the
combined voting power of the then outstanding Voting Securities requests the
Recipient to resign as a director of the Company, or
(c)    a reduction in the Recipient’s director compensation as in effect
immediately prior to Shareholder Approval, if applicable, or the Change in
Control.
3.    Forfeiture Restriction.  If the Recipient ceases to be employed by or in
the service of the Company for any reason or for no reason, with or without
cause, any Restricted Shares that did not vest pursuant to Section 2 above at or
prior to the time of such termination of employment or service shall be
forfeited to the Company; provided, however, that if the Recipient is removed or
is not re-elected as a director of the Company by the Company’s shareholders
without Cause or the Recipient resigns as a director of the Company for Good
Reason after Shareholder Approval but before a Change in Control, any Restricted
Shares will not be forfeited under this sentence unless a Change in Control does
not subsequently occur within one year following the Recipient’s termination of
service as a director. Nothing contained in this Agreement shall confer upon the
Recipient any right to continue to provide services to the Company or any
Employer or to interfere in any way with the right of the Company or any
Employer to terminate the Recipient’s services at any time for any reason, with
or without cause.


4.    Restriction on Transfer. The Recipient shall not sell, assign, pledge, or
in any manner transfer unvested Restricted Shares, or any right or interest in
unvested Restricted Shares, whether voluntarily or by operation of law, except
by will or by the laws of descent and distribution of the state or country of
the Recipient’s domicile at the time of death. Any sale or transfer, or
purported sale or transfer, of unvested Restricted Shares, or any right or
interest in unvested Restricted Shares, in violation of this Section 4 shall be
null and void.



3



--------------------------------------------------------------------------------



5.    Rights as Shareholder; Dividends. Upon the execution and delivery of this
Agreement, the award of the Restricted Shares shall be completed and, except as
limited by this Agreement, the Recipient shall be the owner of the Restricted
Shares with all rights of a shareholder, including the right to vote the
Restricted Shares and to receive ordinary dividends payable with respect to the
Restricted Shares from the date of this Agreement.


6.    Stock Certificate. To secure the rights of the Company under Section 3,
the Company will retain the certificate or certificates representing the
Restricted Shares. Upon any forfeiture of the Restricted Shares covered by this
Agreement, the Company shall have the right to cancel the Restricted Shares in
accordance with this Agreement without any further action by the Recipient.
After Restricted Shares have vested, the Company shall deliver a certificate for
the remaining vested Restricted Shares to the Recipient.


7.    Changes in Capital Structure.  If, prior to vesting of Restricted Shares,
the outstanding Class B Common Stock is increased or changed into or exchanged
for a different number or kind of shares or other securities of the Company or
of another corporation as a result of a stock dividend, stock split,
reorganization, merger, consolidation, plan of exchange, recapitalization or
reclassification, the restrictions and other provisions of this Agreement shall
apply to any such additional shares of Class B Common Stock or other shares or
securities which are issued in respect of the Restricted Shares to the same
extent as such restrictions and other provisions apply to the Restricted Shares.


8.    Restrictive Legends.  Stock certificates for shares issued under this
Agreement may bear the following legends:


The shares represented by this certificate are subject to a Restricted Stock
Agreement between the registered owner and NIKE, Inc. which restricts the
transferability of the shares. A copy of the agreement is on file with the
Secretary of NIKE, Inc.


9.    Section 83(b) Election.


The Recipient acknowledges that, under Section 83(a) of the Code, the excess of
the Value (as defined below) of the unvested Restricted Shares on the date the
forfeiture restrictions lapse (the “Vesting Date”) over the purchase price, if
any, paid for such Restricted Shares will be treated as ordinary compensation
income for federal and state income tax purposes, subject to applicable tax
reporting obligations. For this purpose, the term “forfeiture restrictions”
means the right of the Company to receive back any Restricted Shares that did
not vest pursuant to Section 2 above at or prior to the time of such termination
of employment or service. The Recipient understands that the Recipient may elect
under Section 83(b) of the Code to be taxed at the time the Restricted Shares
are acquired, rather than when and as the Restricted Shares cease to be subject
to the forfeiture restrictions. Such election (an “83(b) Election”) must be
filed with the Internal Revenue Service within thirty (30) days from the Grant
Date. Even if the Value of the Restricted Shares on the Grant Date equals the
purchase price, if any, (and thus no tax is payable), the Recipient must file
the election within the 30-day period.



4



--------------------------------------------------------------------------------



The Recipient understands that (a) the Recipient will not be entitled to a
deduction for any ordinary compensation income previously recognized as a result
of the 83(b) Election if the unvested Restricted Shares are subsequently
forfeited to the Company, and (b) the 83(b) Election may cause the Recipient to
recognize more ordinary compensation income than the Recipient would have
otherwise recognized if the Value of the unvested Restricted Shares subsequently
declines.


Unless the Recipient timely files an 83(b) Election, until the Restricted Shares
become vested, they will not be treated as issued shares for federal income tax
purposes and dividends paid to the Recipient with respect to the Restricted
Shares will be treated for federal income tax purposes as additional ordinary
compensation income.


For purposes of this Section 9, the “Value” of a Restricted Share shall be equal
to the closing market price for Class B Common Stock on the Vesting Date, the
Grant Date, or such other date as may be applicable, or if there has been no
sale on that date, on the last preceding date on which a sale occurred. In the
event the Recipient files an 83(b) Election, the Recipient will determine the
fair market value of the Restricted Shares by multiplying the number of
Restricted Shares by the Value of a Restricted Share on the Grant Date (or, as
provided in the immediately preceding sentence, if there has been no sale of
Class B Common Stock on that date, on the last preceding date on which a sale
occurred).


The form for making an 83(b) Election is attached to this Agreement as
Attachment 1. The failure to file such an election within the 30-day period
following the Grant Date may result in the Recipient’s recognition of ordinary
compensation income on the Vesting Date. The Recipient understands that an
additional copy of such election form should be filed with the Recipient’s
federal income tax return for the calendar year in which the date of this
Agreement falls.


The Recipient acknowledges that the foregoing is only a summary of the federal
income tax laws that apply to the receipt of the Restricted Shares under this
Agreement and does not purport to be complete. The Recipient is aware that the
Recipient should consult a competent and independent tax advisor for a full
understanding of the specific tax consequences of receiving or disposing of the
Restricted Shares and choosing to make or not make an 83(b) Election.


The Recipient agrees that the Recipient will execute and deliver to the Company
with this Agreement a copy of the 83(b) Election attached hereto as Attachment 1
if the Recipient chooses to make such an election.


10.    Miscellaneous.


10.1     Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with regard to the subjects hereof and may be amended
only by written agreement between the Company and the Recipient.



5



--------------------------------------------------------------------------------



10.2    Notices. Any notice required or permitted under this Agreement shall be
in writing and shall be deemed sufficient when delivered personally to the party
to whom it is addressed or when deposited into the United States Mail as
registered or certified mail, return receipt requested, postage prepaid,
addressed to the Company, Attention: Corporate Secretary, at its principal
executive offices or to the Recipient at the address of the Recipient in the
Company’s records, or at such other address as such party may designate by ten
(10) days’ advance written notice to the other party.


10.3    Rights and Benefits. The rights and benefits of this Agreement shall
inure to the benefit of and be enforceable by the Company’s successors and
assigns and, subject to the restrictions on transfer of this Agreement, be
binding upon the Recipient’s heirs, executors, administrators, successors and
assigns.


10.4    Further Action. The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.


10.5    Applicable Law; Attorneys’ Fees. The terms and conditions of this
Agreement shall be governed by the laws of the State of Oregon. For purposes of
litigating any dispute that arises under this Agreement, the parties hereby
submit to and consent to the jurisdiction of, and agree that such litigation
shall be conducted in, the courts of Washington County, Oregon or the United
States District Court for the District of Oregon, where this Agreement is made
and/or to be performed. In the event either party institutes litigation
hereunder, the prevailing party shall be entitled to reasonable attorneys’ fees
to be set by the trial court and, upon any appeal, the appellate court.






[nke5312014exhibit104image1.gif]

6



--------------------------------------------------------------------------------




ATTACHMENT 1





--------------------------------------------------------------------------------




ELECTION UNDER SECTION 83(B) OF THE INTERNAL REVENUE CODE OF 1986
The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in taxpayer’s gross income for the current
taxable year the amount of any compensation taxable to taxpayer in connection
with taxpayer’s receipt of the property described below:
1.
The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

NAME OF TAXPAYER:     
NAME OF SPOUSE:     
ADDRESS:         
        
IDENTIFICATION NO. OF TAXPAYER:     
IDENTIFICATION NO. OF SPOUSE:     
TAXABLE YEAR: ___________
2.
The property with respect to which the election is made is described as follows:
_______ shares of the Class B Common Stock of NIKE, Inc., an Oregon corporation
(the “Company”).

3.
The date on which the property was transferred is: _____________, 20___

4.
The property is subject to the following restrictions:

The property is subject to a right pursuant to which taxpayer forfeits the
rights in and to the shares if taxpayer’s service with the Company is terminated
under certain circumstances. [To be used for a Non-Employee Director’s initial
award: The forfeiture right lapses on the first anniversary of the date on which
the property was transferred, with acceleration upon the occurrence of certain
terminations of service in connection with certain corporate events.] [To be
used for all other awards to Non-Employee Directors: The forfeiture right lapses
on the earlier of (a) the date of the first annual meeting of shareholders of
the Company held after the date on which the property was transferred and (b)
the last day of the 12th full calendar month following the date on which the
property was transferred, with acceleration upon the occurrence of certain
terminations of service in connection with certain corporate events.]
5.
The aggregate fair market value at the time of transfer, determined without
regard to any restriction other than a restriction which by its terms will never
lapse, of such property is: $____________.

6.
The amount (if any) paid for such property is: $0.00.

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above‑described property. The undersigned is the person performing the services
in connection with the transfer of said property.
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.
Dated:                                                          
 
Dated:                                                          
                                                                                    
Recipient
                                                                                    
Recipient’s Spouse


    



--------------------------------------------------------------------------------






    


90026-0003/LEGAL11372503.2

--------------------------------------------------------------------------------




DISTRIBUTION OF COPIES
1.
File (via certified mail with the U.S. Postal Service) original with the
Internal Revenue Service Center where the taxpayer’s income tax return will be
filed. Filing must be made by no later than 30 days after the date the property
was transferred.

2.
Attach one copy to the taxpayer’s income tax return for the taxable year in
which the property was transferred.

3.
Mail one copy to the Company (along with a copy of the postmarked certified
mailing receipt) to the following address:


NIKE, INC.
ONE BOWERMAN DRIVE, DF-4
BEAVERTON, OR 97005
ATTENTION: LEGAL DEPARTMENT, STOCK PLAN ADMINISTRATOR






